DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,934,768. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found in claim 1 of the instant application is found in claims 1-3 of U.S. Patent No. 10,934,768.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the intermediate connection comprises an envelope to envelope laterally adjacent sections”. This renders the claim indefinite, as the term “envelope” is a noun meaning generally “Something that envelops”, and it is unclear if the phrase “an envelope to envelope”, is intended to be “an envelope to envelop”. As the term “envelop” is generally considered to mean “to wrap around” (See https://www.thefreedictionary.com/envelope, and https://www.thefreedictionary.com/envelop). Appropriate correction is required. 
Claim 3 recites “the second and lower base includes an oblong shaped circumference”. This renders the claim indefinite, as the term “the second and lower base” is awkwardly worded and unclear (i.e. it is unclear exactly what is being claimed by the term “the second and lower base”). Appropriate correction is required.
Claim 5 recites “the first connection includes a respective first that is incrementally engageable”. This renders the claim indefinite, as the phrase “a respective first” is vague and unclear (i.e. “the first connection includes a respective first” what?). Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Marsden et al. (US 2017/0058595) (hereinafter ‘595).
Regarding claim 2, ‘595 discloses a gated barrier for engagement between first and second surfaces, comprising: a) a gate frame (Figures 1-2, elements 5 and 7) having upper and lower support members, the gate frame further having traversing support members (Figures 1-2, element 9)  traversing a distance between the upper and lower support members to tie together the upper and lower support members; b) a first connection (Figures 1-2 and 12, elements 15, 27, and 35) including a first base that is configured to be engaged to the first surface, the first connection engaging the gate frame, the gate frame being liftable from said first base; c) a second connection (Figures 1-2 and 23, considered combination of at least elements 16, 29 and, 43) including a second base that is configured to be engaged to the first surface below the first base, the second connection engaging the gate frame, the gate frame being liftable from the second base; d) a third connection (Figures 1-2, element 13) including a third base that is configured to be engaged to the second surface, the third connection engaging the gate frame, the gate frame being liftable from the third base; e) a fourth connection (Figures 1-2, element 14) including a fourth base that is configured to be engaged to the   

Regarding claim 3, as best understood, ‘595 discloses wherein the second and lower base includes an oblong shaped circumference (Examiner notes that an “oblong” shape is illustrated in Figure 25).
Regarding claim 4, ‘595 discloses wherein the upper base end includes an edge having an inverted U-shape and wherein the lower base end includes an edge having a right side up U-shape (See Figure 25, considered upper and lower rear edges of element 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marsden et al. (US 2019/0058595) (hereinafter ‘595).
Regarding claim 5, as best understood, ‘595 discloses wherein: a) the first connection includes a respective first pin (Figure 12, element 27) that is incrementally engagable to and away from the gate frame in a longitudinal direction such that the gate frame can be incrementally drawn to and away from the first surface (See Figure 22, See at least paragraph [0063], “top removable pressure mount 27 is placed within end 28 of top member 5 of panel 3, and a bottom removable pressure mount 29 is placed within end 30 of base member 6 of panel 3. The pressure mounts 27 and 29 are threaded 31 within ends 28 and 30 to allow their lengths to be adjusted”); and b) the third connection and the fourth connection include respective third and fourth pins,  ‘595 is does not explicitly disclose a configuration wherein the third and fourth pins are incrementally engageable to and away from the gate frame in a longitudinal direction such that the gate frame can be incrementally drawn to and away from the second surface.  ‘595, however, does disclose that the first and second pins are incrementally engageable to and away from the gate frame in a longitudinal direction such that the gate frame can be incrementally drawn to and away from the first surface (See at least . 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Marsden et al. (US 2015/0089873) (hereinafter Marsden) in view of Marsden et al. (US 2019/0058595) (hereinafter ‘595)
Regarding claim 1, as best understood, Marsden discloses a gated barrier (Figure 1, element 10) for engagement between first and second surfaces, comprising: a) a gate frame having a first gate frame portion and a second gate frame portion (Figure 1, elements 30 and 32), each of the first and second gate frame portions having upper and lower support members (Figure 1, elements 45-46 and 55-56), each of the first and second gate frame portions having traversing support members (Figure 1, elements 49 and 59) traversing a distance between the upper and lower support members to tie together the upper and lower support members, the first and second gate frame portions being in adjacent parallel planes; b) a first connection (Figure 1, combination of elements 41 and 91) including a first base (Figure 1, element 91) that is configured to be engaged to the first surface, the first connection engaging the first gate 
Although the first, second, third, and fourth pins of Marsden are not explicitly shown as being 43Attorney Docket Number MAF-TopOfStairsGate-02Aincrementally engagable to and away from the gate frame in a longitudinal direction such that the respective gate frame portion can be incrementally drawn to and away from the respective surface, ‘595 teaches that it is known in the art to configure a gated barrier for between first and second surfaces such that the barrier includes  a gate frame having a first gate frame portion and a second gate frame portion (Figure 1, elements 5 and 7), and a first connection and a second connection having respective first and second pins (Figures 1-4, elements 15, 16, 27, and 29) and a third connection and a fourth connection having respective third and fourth pins (Figures 1-4, elements 13, 14, and upper and lower element 22). Additionally, ‘595 teaches That it is known in the art to configure a pin member such that the pin member is incrementally engagable to and away from the gate frame in a longitudinal direction such that the gate frame portion can be incrementally drawn to and away from the surface (See Figure 22, See 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Marsden et al. (US 2015/0089873) (hereinafter Marsden) in view of Cheng (US 2006/0207180).
Regarding claim 1, as best understood, Marsden discloses a gated barrier (Figure 1, element 10) for engagement between first and second surfaces, comprising: a) a gate frame having a first gate frame portion and a second gate frame portion (Figure 1, elements 30 and 32), each of the first and second gate frame portions having upper and lower support members (Figure 1, elements 45-46 and 55-56), each of the first and second gate frame portions having traversing support members (Figure 1, elements 49 and 59) traversing a distance between the upper and lower support members to tie together the upper and lower support members, the first and second gate frame portions being in adjacent parallel planes; b) a first connection (Figure 1, combination of elements 41 and 91) including a first base (Figure 1, element 91) that is configured to be engaged to the first surface, the first connection engaging the first gate frame portion, the first gate frame portion being liftable from said first base; c) a second connection (Figure 1, element 42 and 92) including a second base (Figure 1, element 92) that is configured to be engaged to the first surface below the first base, the second connection engaging the first gate frame portion, the first gate frame portion being liftable from said second base; d) a third connection (Figure 1, element 51) including a third base (Figure 1, element 93) that is configured to be engaged to the second surface, the third connection engaging the second gate frame portion, the second gate frame portion being liftable from said third base (See at least paragraph [0037]); e) a fourth connection including a fourth base (Figure 1, element 94) that is configured to be engaged to the second surface below the third base, the fourth connection engaging the second gate frame portion, the second gate frame portion being liftable from said fourth base; f) the first connection and the second connection having respective first and 
Although the first, second, third, and fourth pins of Marsden are not explicitly shown as being 43Attorney Docket Number MAF-TopOfStairsGate-02Aincrementally engagable to and away from the gate frame in a longitudinal direction such that the respective gate frame portion can be incrementally drawn to and away from the respective surface, Cheng teaches that it is known in the art to configure a gated barrier for between first and second surfaces such that the barrier includes a gate frame having a gate frame portion (Figures 4-5,  element 10), and a first connection and a second connection having respective first and second pins (Figures 4-5, elements 60, see at least paragraph [0039]) and a third connection and a fourth connection having respective third and fourth pins (Figures 4-5, elements 60, see at least paragraph [0039]). Additionally, Cheng teaches wherein each pin member is incrementally engagable to and away from the gate frame in a longitudinal direction such that the gate frame portion can be incrementally drawn to and away from the surface (see at least paragraph [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gated barrier of Marsden such that each of the first, second, third, and forth pins are configured such that they are incrementally engagable to and away from the respective gate frame portion in a longitudinal direction such that the respective gate frame portion can be incrementally drawn to and away from the respective surface, as taught by Cheng, as this would provide an enhanced level of adjustment between the pins and the respective mounting bases, which would be highly desirable to various consumer for applications where the mounting surfaces are uneven (for example, door frames with jambs that are not perfectly parallel, etc.). Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have 

Allowable Subject Matter
Claims 6-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUSTIN B REPHANN/Examiner, Art Unit 3634